CULLEN, Commissioner.
In an original proceeding in this Court, ■Claude V. Cooper sought a writ of prohibition restraining and prohibiting Hon. S. M. Ward, regular judge of the Perry ■Circuit Court, from taking any further steps or proceedings in the case of Cooper v. Cooper, in which Judge Ward had entered a judgment for alimony in favor of Mr. Cooper’s divorced wife. The petition also prayed that any further proceedings under the judgment be stayed until the further orders of this Court. The main .ground for the writ was that Judge Ward had no jurisdiction to act in the case, because of an agreement that the case be tried by a special judge.
Pending the filing of briefs, a temporary restraining order was issued.
While this matter was under submission, an appeal from the judgment in question was taken to this Court, and was forthwith advanced and submitted. The nature of the issues involved made it appropriate that we consider, together, the petition for a writ of prohibition and the appeal on the merits of the case.
We have reversed the judgment on the appeal, with directions for the entry of a new judgment. See Cooper v. Cooper, Ky., 248 S.W.2d 702. This disposition of the appeal renders moot the question of granting a writ of prohibition. It also makes it unnecessary for us to pass on the motion of Judge Ward to dismiss the petition for a writ of prohibition, based on the ground that his term has expired and he is no longer judge of the Perry Circuit Court.
The petition for a writ of prohibition is denied, and the temporary restraining order heretofore, issued is dissolved, effective as of the date the mandate of this Court becomes effective in the case of Cooper v. Cooper.
COMBS, J., not sitting.